ORDER
PER CURIAM.
The judgment of sentence imposed upon Appellant Franklin E. Safrit following the convictions of three counts of homicide by vehicle, 75 Pa.C.S. § 3732, and the summary offense under 75 Pa.C.S. § 3322 is vacated and the matter is remanded for a new trial. In Commonwealth v. Heck, 517 Pa. 192, 535 A.2d 575 (1987), we held that the minimum requirements of culpability set forth in 18 Pa.C.S. § 302(a) apply to the offense of homicide by vehicle. We note that the trial judge did not have the benefit of this Court's decision in Commonwealth v. Heck, supra, and that his charge reflected the language of appellate decisions at the time of the trial. The jury instructions in the instant case failed to inform the jury, however, that the Commonwealth *486must establish that the Appellant's conduct was criminally negligent or reckless. The absence of a charge on the applicable mens rea requirements warrants a new trial.
HUTCHINSON, Former Justice, did not participate in the decision of this case.
McDERMOTT, J., files a concurring opinion.